Citation Nr: 0103803	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the calculated amount of 
$3,881.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to April 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Committee on Waivers 
and Compromises (Committee) of the RO in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
a waiver of recovery of an overpayment of improved pension 
benefits, in the calculated amount of $3,881.


REMAND

A review of the record reveals that in September 1996, the 
veteran was awarded VA improved pension benefits effective 
from May 1, 1996.  The monthly amount awarded at that time 
was based on the veteran's status as veteran with no 
dependents, and took into account his reported income.  
Attached to the September 1996 award letter was a copy of VA 
Form 21-8768 which informed the veteran that, among other 
things, the rate of pension depended on the amount of family 
income and that he was to notify VA immediately if there was 
any change in his marital status.  

In May 1999, the veteran was notified that his pension 
benefits were terminated effective September 1, 1997, as 
information received from him in February and March 1999 
revealed that he was married in August 1997 and that his 
spouse had been in receipt of income from the Social Security 
Administration (SSA).  As a result of this action, an 
overpayment of $3,881 was created.  

In June 1999, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action. 

The Board points out that VA law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(b) (2000).  The term "bad faith" generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in  a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely  consequences, and results in a loss 
to the government.  Id.

If waiver is not precluded by a finding of fraud, 
misrepresentation, or bad faith, it must then be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver of recovery of the overpayment under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).

It is noted that 38 C.F.R. § 1.965(a) (2000) provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000). 

In this case, in a decision dated in July 1999, the Committee 
denied the veteran's request for a waiver of recovery of the 
overpayment, finding that it would not be against "equity 
and good conscience" to collect the debt.  However, in an 
October 1999 statement of the case issued by the Committee, 
the veteran was informed that his claim was denied based on a 
finding of "bad faith."  In his substantive appeal (VA Form 
9) received in November 1999, the veteran essentially argues 
that he had not been deceptive in dealing with VA regarding 
his pension, an argument that appears to contest the finding 
of bad faith (as that term is defined, noted above).  

Given the confusion presented by the Committee decision and 
the statement of the case, the Board finds that clarification 
action is necessary prior to appellate adjudication.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, if it is determined that the veteran if it is 
determined that the veteran was free from fraud, 
misrepresentation, and bad faith in the creation of the 
overpayment, the RO should undertake any development and 
notification action deemed warranted, to include having him 
submit updated financial information

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The claims folder should be referred 
to the Committee, who should make a 
specific determination as to whether the 
veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness.  38 C.F.R. 
§ 1.965(b) (2000).  The inconsistency in 
the basis for the denial of the July 1999 
decision and that set forth in the 
October 1999 statement of the case, 
discussed above, should be addressed.  

2.  Thereafter, if it is determined that 
the veteran was free from fraud, 
misrepresentation, and bad faith, the 
principles of equity and good conscience 
should then be considered in determining 
whether recovery of the overpayment 
should be waived.  38 C.F.R. § 1.965(a) 
(2000).  Prior to making the "equity and 
good conscience" determination, any 
additional development and/or 
notification deemed necessary, to include 
obtaining an updated Financial Status 
Report (FSR) from the veteran, should be 
undertaken.  

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



